Title: To John Adams from John Brown, 16 February 1790
From: Brown, John,Francis, John
To: Adams, John



Dr. Sr.
Providence Februy 16th. 1790

We Are Sorry to Inform You that the Members of the Convention of this State as Chose on Monday the 8th. Inst. to Consider and Determin on the New Constitution are by a Majority of About 8 or 10, AnteFedderal Viz about Thirty Deligates for the Adoption of the Constitution and about Forty Against it & for Continuing out of the Union and will we suppose Adjourn the Convention to some Futer Day Expecting theirby to Gain the Election of Antefedderal Members to the Genl Assembley at the Annuel Town Meetings in April and theirby keep out of the Union Another Year.  We have had the Most Sanguine Expectations of their being a Suffitient number of Fedderal Members Appointed to Adopt the Constitution, but the post from the Southard has Blasted our sanguwine Expectations and Indeed the Towns around us turned out much more Antefedderal: then we had Reasons to Expect.  What can be Done? We hartely wish for something from Congress or the Members theirof to the Govenor & Compy. of this State in time to be Said before the Convention which may prevent their puting of the Joining the Union aney Longer; may not an Answer be given to the Letter from the General Assembley of this State at their Sessions in Septemb. last to Congress, Couched in Such terms as the Convention may theirby be Convinced that Congress will not be Dallied with any Longer but that some Decissive Measures will be tacon by Congress if the Convention will not Adopt the Constitution so as to Join the Genl. Government without Further Delay.  May not Congress say with propriety that they have Raised and secured Very Large sums of Mony from the States in the Union by the Import Law and that from Good Information the Laws of this state are such that no Spetia will be Raised from its Import Act tho paper money bring a Tender as Fifteen for one by which means the State will be Obliged to make up Its Defitiencey by a Direct Tax on the Estates & poles of the Inhabitants, or may not Congress with propriety write the Govr. & Compy. that the Finances of the Union may be so much Deranged and Obstructed by this States Remaining Out of the Union that the Seaport Towns & others which may Join them will be Recd. into the Union on their Applycation and Import Officers Appointed and Supported by Congress.
In short aney Method that Can be thought of by Congress or aney Indeviduall Members theirof which may Tend to git the Convention which is to meet at South Kingstown on the 1st. Monday of March next, to Adopt the Constitution will be particulerly Agreeable to the Fedderals of the State in whose behalf we are Sr. Your Obt. Humble / Servts.

Brown & Francis